Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-11 are dependent on Claim 1. Regarding Claim 1, Avgustin teaches the first eight elements of Claim 1 (hereinafter (1a), (1b), (1c), (1d), (1e), (1f), (1g), and (1h), respectively) but does not teach the last element of the claim (hereinafter 1i)). Avgustin teaches
(1a), a folding ski that comprises:  a ski front section having a front end with a tip slightly bent upwards and a rear end (Figure 2, below; Paragraph 9: “The invention refers to a collapsible ski, which in its assembled i.e. functional state comprises a front area with a tip, which is smoothly bent in a direction apart from the ground, a rear area with a tail, which is either at least approximately flat or smoothly bent away from the ground…”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Avgustin)
	(1b), a ski rear section having a front end and a rear end with a tail slightly bent upwards (see (1a), above);
	(1c), a folding connection that inseparably connects the rear end of the ski front section with the front end of the ski rear section (Figures 8 and 11, below; Paragraph 21: “Fig. 11 is 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Avgustin)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Avgustin)
	(1d), a connecting platform that is intended to stiffen the folding connection of the ski in its functional state and is pivotal around its axis of rotation a that extends perpendicularly to the 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Avgustin)
	(1e), the connecting platform is arranged such that the transversal middle axis of the connecting platform in the functional state of the ski is located in the area of the folding connection (Figure 2, Reference Characters 3 and 100, above; Paragraph 24: “…such ski consists of a front part 1 and a rear part 2, which are connected with each other in such manner, that they can be pivoted relatively to each other around a geometric axis 100…”);


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Avgustin)
	(1g), both circular arcs are formed with a radius originating in said axis of rotation (Paragraph 10: “Said platform is in its front area adjacent to the front assembly of the ski binding furnished with a protrusion in form of a part of circumference of a circle, and on in the rear area adjacent to the rear assembly of the ski binding with another protrusion also in form of a part of circumference of a circle.”);

	As indicated above, Avgustin teaches (1a)-(1h) but does not teach (1i). The prior art does not teach or suggest
	(1i), the connecting platform is arranged and sized such that the first end of the connecting platform in the folded state of the ski is arranged proximal to the folding connection and the connecting platform with the first tongue at the first end of the connecting platform engages a third groove in the form of a circular arc, which is complementary to the first tongue and arranged on the ski front or rear section proximal to the folding connection characterized in that the connecting platform is directly pivotally connected with the ski front or rear section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618